RICHARDS, Circuit Judge.
This is a suit which involves the alleged infringement of patent No. 641,546 for a battery filler. The defendant, who hold patent No. 809,526, for a machine for filling dry batteries attacked the validity of the patent and denied any infringement. The court below (159 Fed. 57) reached the conclusion that the complainant’s patent was not anticipated and was valid, and, after a careful opinion, in which the details of the- two patents were compared, held there was infringement. It is unnecessary to recount the reasons given by the lower court. We content ourselves with affirming its decree on the authority of its opinion, which appears in the record.